This action was commenced in the district court of Muskogee county by defendant in error herein, B. Olson, against the plaintiff in error herein, Charlotte Leekley, for foreclosure of tax sales certificates under chapter 12 of Session Laws of 1925. Upon the trial of said cause the trial court rendered judgment for B. Olson, who was plaintiff below, against Charlotte Leekley, defendant below, and the said Charlotte Leekley brings the cause here for review.
This action is Controlled by the holding of this court in the case of Casner v. Meriwether, 152 Okla. 246, 4 P.2d 19, wherein this court held chapter 12, Session Laws 1925, unconstitutional and void. *Page 110 
The judgment is hereby vacated, set aside, and held for naught, and the cause is remanded to the trial court with directions to dismiss this action.
HEFNER, CULLISON, SWINDALL, and McNEILL, JJ., concur. KORNEGAY, J., dissents. LESTER, C. J., and RILEY and ANDREWS, JJ., absent.